                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                           Plaintiffs,                                       8:18CR333

        vs.
                                                                       AMENDED ORDER
RAMON SIMPSON,

                           Defendants.


       The court held a telephone status conference on October 23, 2019. The issue of setting a
Deadline by which Defendant, Simpson, shall gather and submit to the United States Attorney
evidence in support of mitigation of the death penalty was held in abeyance until this telephone
status conference. Based on the conversation with the parties the court finds Defendant, Simpson,
should be given until April 20, 2020 to submit mitigation evidence to the United States Attorney
and/or the Capital Case Committee.


       IT IS ORDERED:


       1. Defendant, Simpson, shall be given until April 20, 2020 to submit mitigation evidence
              to the United States Attorney and/or the Capital Case Committee.
       2. The additional time arising as a result of the granting of the motion, i.e., from October 23,
              2019, through April 20, 2020, shall be deemed excludable time in any computation of time
              under the requirement of the Speedy Trial Act for the reason counsel require additional
              time to adequately prepare the case, taking into consideration due diligence of counsel, and
              the novelty and complexity of this case. The failure to grant additional time might result in
              a miscarriage of justice. 18 U.S.C. 3161(h)(7)(A) & (B).

       Dated this 28th day of October, 2019.

                                                          BY THE COURT:

                                                          s/ Susan M. Bazis
                                                          United States Magistrate Judge
